Citation Nr: 1727112	
Decision Date: 07/13/17    Archive Date: 07/25/17

DOCKET NO.  13-10 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for spondylosis of the thoracic and lumbar spine on an extra-schedular basis.

2.  Entitlement to an evaluation in excess of 20 percent for spondylosis of the cervical spine on an extra-schedular basis

3.  Entitlement to total disability rating based on individual unemployability due to service-connected disabilities (TDIU) prior to August 5, 2014.


REPRESENTATION

Veteran represented by:	Robert V. Chisholm, Attorney


ATTORNEY FOR THE BOARD

B. Whitelaw, Associate Counsel


INTRODUCTION

The Veteran had active duty service in the U.S. Army from December 1970 to June 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  Jurisdiction of this claim was subsequently transferred to the RO in New Orleans, Louisiana.

The Board previously issued a decision in this matter in September 2015.  In that decision, the Board also remanded this matter to obtain additional VA treatment records and schedule the Veteran for a social and industrial survey.  The Board is satisfied that there has been substantial compliance with these remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran appealed a portion of the Board's September 2015 decision to the U.S. Court of Appeals for Veterans Claims (the Court).  In September 2016, the Court granted a joint motion for partial remand (JMPR) and remanded the portion of the Board's September 2015 decision relating to the denial of increased evaluations for the Veteran's cervical and thoracolumbar spine disabilities on an extra-schedular basis.  

The Board also notes that entitlement to a TDIU was granted in an October 2016 rating decision effective August 5, 2014.  Therefore, the Board must now only consider entitlement to a TDIU prior to that effective date. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

I.  Extra-Schedular Consideration

The central focus of the Court's September 2016 JMPR was the Board's failure to consider the collective impact or compounding negative effects of the Veteran's service-connected disabilities in ultimately determining that referral for extra-schedular consideration was not warranted.  

The determination of whether a claimant is entitled to an extra-schedular rating under § 3.321(b) is a three-step inquiry.  Thun v. Peake, 22 Vet. App. 111 (2008).  The threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  This means that initially there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is adequate, and no referral is required. 

If the criteria do not reasonably describe the claimant's disability level and symptomatology, a determination must be made whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. § 3.321 (b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  See id.  

Mindful of the directives of the JMPR, the Board has considered the combined or overlapping effects of the Veteran's disabilities of the cervical and thoracolumbar spine.  The Veteran's representative has contended that numerous statements by VA examiners and the Veteran's treating clinicians provide evidence of symptoms that have not been contemplated by the rating criteria, including a February 2013 note from a treating physician that the Veteran's service-connected back and neck conditions prevented him from stooping, bending, and lifting, and the August 2014 VA examination report indicating that the medication the Veteran takes for his service-connected disabilities could affect dexterity and alertness and that safety issues relating would need to be evaluated.  

In January 2015, the Veteran attended an additional VA examination relating to his service-connected back and neck disabilities.  The clinician who completed this examination also indicated that the Veteran's use of pain medication and muscle relaxants could affect his dexterity and alertness.  The Board notes that the side effects of the Veteran's medications and the effects that they have on the Veteran's safety at a workplace do not appear to be contemplated by the rating criteria for the Veteran's service-connected back and neck disabilities, which relate primarily to pain, discomfort, and limitation of motion.  Similarly, the record contains a private medical opinion from April 2017.  After providing a detailed summary of the Veteran's clinical records, this report ultimately contends that it is at least as likely as not that the Veteran's schedular ratings for his service-connected back and neck disabilities do not adequately capture the level of functional loss caused by these conditions. 

As such, the Board finds that the schedular rating criteria do not reasonably describe the claimant's disability level and symptomatology.  The Board now turns to whether the Veteran's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms" including whether the Veteran's service-connected disabilities have caused marked interference with employment or frequent episodes of hospitalization.

Although there is no indication that the Veteran has been hospitalized for his back or neck disabilities, he has repeatedly contended that they prevent him from being able to maintain employment.  Pursuant to the Board's September 2015 remand directives, the Veteran also attended a social and industrial survey evaluation in August 2016.  The clinician who interviewed the Veteran ultimately opined that the Veteran's service-connected disabilities would prevent him from obtaining and maintaining substantially gainful employment in today's workforce environment.  As indicated above, the record also contains an April 2017 private medical opinion.  Notably, this physician also reported that it was more likely than not that the Veteran's service-connected disabilities of the spine would prevent him from securing and following even sedentary employment.  

Accordingly, the Board finds that the Veteran's service-connected thoracolumbar and cervical spine disabilities have caused marked interference with employment.  Pursuant to Thun, the Board must therefore refer the matter to "the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating."  Thun, 22 Vet. App. at 116.

II.  TDIU

As indicated above, the Veteran was also granted a TDIU effective August 5, 2014.  This date coincides with Veteran's award of a 10 percent evaluation for radiculopathy of the right lower extremity.  This award increased the Veteran's disability rating to the 60 percent required to satisfy the schedular criteria of 38 C.F.R. § 4.16(a).  As such, the Veteran was accordingly awarded a TDIU on a schedular basis. 

Prior to that date, the Board notes that the requirements of § 4.16(a) were not satisfied.  However, 38 C.F.R. § 4.16(b) provides a mechanism for the entitlement to a TDIU for a claimant whose service-connected disabilities fall short of the rating thresholds set forth in 38 C.F.R. § 4.16(a).  In those instances, and as the facts warrant, rating boards should refer to the Director, Compensation Service for extra-schedular consideration all cases of Veterans who are unemployable by reason of service connected disabilities.  38 C.F.R. § 4.16(b).

The central question in this analysis is "whether the veteran's service connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Consideration may be given to his or her level of education, special training, and previous work experience, but advancing age and the impairment caused by nonservice-connected disabilities are not for consideration in determining whether such a total disability rating is warranted.  See 38 C.F.R. §§ 3.341, 4.16, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993). 

In reaching a determination of TDIU, it is necessary that the record reflect some factor which takes his case outside the norm with respect to a similar level of disability under the rating schedule.  38 C.F.R. § 4.1, 4.15; Van Hoose, 4 Vet. App. 361.  The fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  The question is whether or not the Veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Beaty v. Brown, 6 Vet. App. 532, 538 (1994). 

As indicated above, the Veteran has repeatedly contended throughout the instant appeal that his service-connected back and neck disabilities ultimately cost him his job in 2010 and have since prevented him from being able to return to the workforce.  The Board also notes that, as explained above, the clinician who conducted the August 2016 social and industrial survey and the private physician who supplied an April 2017 medical opinion also indicated that the Veteran's service-connected disabilities would preclude him from being able to seek or maintain substantially gainful employment.  Although the ultimate question of employability is one for the Board, the Board finds that there is sufficient competent evidence in the file regarding the effects on employment of the Veteran's service-connected disabilities prior to August 5, 2014, to refer this matter to the Director, Compensation Services pursuant to 38 C.F.R. § 4.16(b).

The Board is cognizant of the arguments of the Veteran's representative that it should award a TDIU on an extra-schedular basis on the first instance.  However, the Board finds that the representative's reliance on the holding in Wages v. McDonald 27 Vet. App. 233 (2015) is misguided.  Contrary to the representative's suggestion, the Court in Wages explicitly stated that "the scheme created by § 4.16(b) merely withholds from rating boards the authority to grant extraschedular TDIU in the first instance" and that "the Board is required to obtain the Director's decision" before the Board may award an extra-schedular TDIU.  Wages, 27 Vet. App. at 236.  

The Board also acknowledges that the Veteran's representative has cited previous Board decisions in support of his argument that the Board should now award an extra-schedular TDIU in the first instance.  Notwithstanding the Board's actions in prior cases, previous Board decisions are not precedential, and are not binding on Board decisions in other cases.  38 C.F.R. § 20.1303 (2016); McDowell v. Shinseki, 23 Vet. App. 207, 228 (2009).  As such, the Board finds that it must refer the issue of entitlement to an extra-schedular TDIU to the Director, Compensation Service.

Accordingly, the case is REMANDED for the following action:

1.  Refer the issue of entitlement to an extra-schedular rating for the Veteran's service connected cervical and thoracolumbar spine disabilities to the Under Secretary for Benefits or the Director, Compensation Service, for a determination of whether the assignment of an extra-schedular rating is warranted under 38 C.F.R. §  3.321 (b)(1).

2.  Refer the issue of entitlement to a TDIU earlier than August 5, 2014, on an extra-schedular basis to the Director, Compensation Service for adjudication in accordance with 38 C.F.R. § 4.16(b).

3.  Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




